IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0680
                              Filed March 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KELVIN D. WILLFORM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Mark E. Kruse,

Judge.



      Defendant appeals his convictions for domestic abuse assault by

strangulation causing bodily injury and false imprisonment. AFFIRMED.



      Steven E. Goodlow, Albia, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Vogel, C.J., and Vaitheswaran and Bower, JJ.
                                          2


VOGEL, Chief Judge.

       Kelvin Willform appeals, following a jury trial, his convictions for domestic

abuse assault by strangulation causing bodily injury and false imprisonment in

violation of Iowa Code sections 708.1, 708.2A(5), and 710.7 (2017). He asserts

his counsel was ineffective for failing to move for a competency hearing under Iowa

Code section 812.3. He also asserts his counsel was ineffective for failing to call

his parole officer as a witness, which he claims could have provided information

as to his living arrangements. He claims such testimony would have provided a

viable defense to the domestic abuse assault charge.

       “If an ineffective-assistance-of-counsel claim is raised on direct appeal from

the criminal proceedings, we may decide the record is adequate to decide the

claim or may choose to preserve the claim for postconviction proceedings.” State

v. Straw, 709 N.W.2d 128, 133 (Iowa 2006) (citing Iowa Code § 814.7(3) (2005)).

On this record, we affirm Willform’s convictions but preserve his ineffective-

assistance claims for possible postconviction relief so a complete record may be

developed and to afford trial counsel an opportunity to respond to the claims. State

v. Coil, 264 N.W.2d 293, 296 (Iowa 1978) (“Counsel may, indeed, have had good

reason for each step he [or she] took or failed to take.”).

       AFFIRMED.